Case 1:16-cr-00640-BMC Document 688 Filed 05/03/19 Page 1 of 1 PageID #: 9697
                                                                                          1301 Avenue of the Americas, 40th Floor
                                                                                                      New York, NY 10019-6022
                                                                                                              PHONE   212.999.5800
                                                                                                                FAX   212.999.5899
                                                                                                                   www.wsgr.com




                                                        May 3, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

       We represent defendant David Levy.

       On Thursday afternoon, AUSA Lauren Elbert said in front of the jury, during colloquy with
the Court regarding an objection to a document, that Platinum had “30,000 PPMs.” Tr. at 1499:8. I
am confident that Ms. Elbert’s statement was not designed to prejudice the defense and that it was
inadvertently said in front of the jury. But the reality is that the statement stands to substantially
prejudice the defense as it is wildly inaccurate and suggests that Platinum was essentially a PPM
mill. Accordingly, a curative instruction is necessary, and we propose the following:

        On Thursday afternoon, one of the prosecutors made a comment about the
        number of PPMs that Platinum issued. The number she mentioned was not
        by any measure an accurate number, and the comment should not have been
        made. I instruct you that you may not consider the prosecutor’s comment in
        any way in your thoughts about the case or during your deliberations at the
        end of the case. I remind you again that the statements of the lawyers are not
        evidence, and as for the PPMs, those that you may consider will be the ones
        that are admitted in evidence at this trial.

                                                             Respectfully submitted,

                                                             WILSON SONSINI GOODRICH & ROSATI
                                                             Professional Corporation

                                                             s/ Michael S. Sommer
                                                             Michael S. Sommer
                                                             Morris J. Fodeman


Cc: All Counsel of Record (via CM/ECF)


              AUSTIN   BEIJING    BOSTON         BRUSSELS   HONG KONG    LOS ANGELES   NEW YORK   PALO ALTO

                  SAN DIEGO      SAN FRANCISCO    SEATTLE   SHANGHAI    WASHINGTON, DC WILMINGTON, DE
